Citation Nr: 1510461	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  07-09 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right knee condition, including as secondary to the service-connected left ankle and/or left knee disabilities. 

2.  Entitlement to service connection for a right hip condition, including as secondary to the service-connected left ankle and/or left knee disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, had service from January 1971 to January 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Regional Office (RO) in Roanoke, Virginia.
 
The Board previously considered this appeal in June 2010, April 2012, and most recently again in October 2013, and remanded this issue for further development in order to clarify prior VA examination opinions.  That development was completed, and the case returned to the Board for further appellate review.


FINDINGS OF FACT

1.  A right knee condition was not manifest during service or to a compensable degree within one year of separation from service, and is not otherwise related to service; nor is it due to or aggravated by service-connected disability. 

2.  A right hip condition was not manifest during service or to a compensable degree within one year of separation from service, and is not otherwise related to service; nor is it due to or aggravated by service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee condition have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.310 (2014).

2.  The criteria for service connection for a right hip condition have not been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).  The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert, 1 Vet. App. at 53.  The Court has also stated, "[i]t is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service Connection, In General

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Service connection for certain chronic diseases may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year (three years for active tuberculosis disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a) (3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The phrase "chronic disease" refers to only those diseases listed under 38 U.S.C.A. § 1101 (3) and 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1339 (Fed. Cir. 2013) ("The clear purpose of the regulation is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases.").

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a non-service-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.

As well, notice is taken that, effective October 10, 2006, 38 C.F.R. § 3.310 was amended in order to implement the holding in Allen regarding secondary service connection on the basis of the aggravation of a nonservice-connected disorder by a service-connected disability.  See 71 Fed. Reg. 52744 (2006).  Under the changes, the section heading of 38 C.F.R. § 3.310 was retitled "Disabilities that are proximately due to, or aggravated by, service-connected disease or injury" and the previously designated paragraph (b) of 38 C.F.R. § 3.310 was redesignated as paragraph (c), and a new paragraph (b) was added as follows:  Aggravation of nonservice-connected disabilities.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.




Service Connection for a Right Knee Condition

The Veteran contends that his current right knee condition is related to service.  As an initial matter, service treatment records do not reflect a relevant abnormality at entry into service, a right knee injury during service, or a right knee complaint at the time of discharge from service.  

VA treatment records from July 2005 show that a VA staff radiologist interpreted X-rays of the right knee as showing mild osteoarthritic changes due to very minimal narrowing of the joint space medially.

On VA examination in April 2009, the Veteran endorsed symptoms of pain in his right knee.  The Board notes that while this examination was given for the purposes of establishing service connection for the left knee, the examiner also provided a relevant examination and diagnosis for the right knee.  The Veteran noted his pain as a 3 out of 10, with 10 being the highest amount of pain.  The Veteran did not have any stiffness, locking, swelling, heat or redness of the right knee.  However, he did have fatigability and lack of endurance.  The Veteran stated that he took Vicodin for pain relief, and experienced flare-ups two or three times per week.  He did not use a crutch, brace, or corrective shoes.  He had no other surgery or injuries to this joint, and no dislocation or recurrent subluxation.  No constitutional symptoms of inflammatory arthritis were found.  Physical examination of the right knee found no swelling, deformity, or laxity.  He did have crepitus, but no tenderness.  Extension was to 0 degrees, and flexion was to 130 degrees actively, to 135 degrees passively, and to 142 degrees after fatiguing all with no pain.  There was no decrease in the range of motion or joint function additionally limited by pain, fatigue, weakness or lack of endurance after repetitive motion.  X-rays of the right knee revealed medial compartment narrowing, which would be degenerative joint disease and very little degenerative spurring.  The examiner opined that the Veteran has mild to moderate degenerative joint disease in the right knee, but that his service-connected left ankle disability only aggravated his left knee.  The examiner also estimated that this aggravation was only around 10 to 20 percent for the left knee.  Based on the foregoing, the Board finds this examination opinion probative of a lack of nexus between the Veteran's right knee condition and his other service connected disabilities because it contains not only a clear conclusion with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  

The Veteran received another VA examination in November 2010, however the results and medical opinion of that examination were found to be inadequate.  The addendum medical opinion from May 2012 was also found to be inadequate.  Accordingly, the next relevant evidence applicable to this discussion is the January 2014 VA examination.  During this examination, the Veteran endorsed right knee pain in "spouts and spells" after prolonged walking, and was relieved by sitting.  He stated that this has been occurring since "the 70's," until his right knee was operated on by a VA doctor in 2010.  The Veteran stated that he had been pain free since this surgery.  He reported that flare-ups do not impact the function of the knee or lower leg.  The examiner noted that the Veteran was initially diagnosed with very mild degenerative joint disease of the right knee in 2009.  

On physical examination, range of motion testing revealed the same results before and after repetitive-use testing: flexion to 120 degrees, extension to 0 degrees, and no objective evidence of painful motion.  There was no additional limitation in the range of motion testing following repetitive-use testing, or functional loss and/or impairment of the knee and lower leg.  The Veteran did not have tenderness or pain to palpation for the joint line or soft tissues of the right knee.  Muscle strength testing revealed knee flexion and extension as 5/5.  Joint stability testing was normal on all accounts recorded.  There was no history of patellar subluxation or dislocation, additional conditions, meniscal conditions, or meniscal surgery found by the examiner.  There were no findings of joint replacement or residual signs and/or symptoms due to arthroscopic or other knee surgery.  The Veteran did not have any other pertinent physical findings, complications, conditions, signs and/or symptoms related to his very mild degenerative joint disease of the right knee.  The examiner noted that the Veteran did not use assistive devices as a normal mode of locomotion, despite possible use of occasional locomotion by other methods.  Radiographic imaging studies revealed degenerative joint disease, but there was no X-ray evidence of patellar subluxation or any other significant diagnostic test findings and/or results.  The Veteran's right knee was not noted to impact his ability to work.  The examiner also reported that there was no supporting evidence for pain, weakness, fatigability, flare ups or incoordination to significantly limit functional ability or when the joint is used repeatedly over a period of time, and/or additional limitation due to pain, weakness, fatigability or incoordination based upon subjective and objective evidence as outlined within body of this report.  

The examiner opined, "Diagnostic studies reveal mild degenerative joint disease (osteoarthritis) for claimed knee...Clearly, claimed knee symptoms which has been asymptomatic by Veteran's own admission since common peroneal nerve decompression, right side [was] performed...[in November 2010] is unrelated to mild degenerative joint disease."  The examiner explained that the Veteran's right knee condition is not related to active duty service, aggravated by active duty service or his osteoarthritis.  Additionally, the examiner stated that osteoarthritis is an "idiopathic phenomenon, occurring in previously intact joints, with no apparent initiating factor" and that it is "related to the natural aging process."  

The examiner then addressed whether the Veteran's right knee condition was caused or aggravated by one of his service-connected disabilities, particularly his left ankle disability.  The examiner found that there was no association between the Veteran's right knee condition and other service-connected disabilities from the standpoint of a biomechanical perspective, and as cited by the Veteran's specialty providers who have recorded such in the progress notes, surgical notes, and diagnostic studies completed.  She explained that the Veteran's record "has documented supporting evidence of osteoarthritis bilaterally referenced unilateral and contralateral to [his] claimed ankle condition."  The examiner found that because "pain responses travel away and out from the spinal column, not upwards into the spinal column, this does not support [the] Veteran's claimed condition."  The Board finds this medical opinion highly probative of the Veteran's right knee condition throughout the period on appeal because it contains not only a clear conclusion with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, 22 Vet. App. at 301.  

A private treatment record from March 2014 shows via updated X-ray studies that the Veteran has "osteoarthritis in the medial joint spaces of both knees, right worse than left."  However, there is no supporting rationale or medical nexus opinion provided with this record.  Therefore, the Board cannot afford this evidence any probative value regarding the nexus issue on any basis of attaining service connection for this condition.

In many cases, only a diagnosis offered by a medical professional is a "competent" diagnosis; however, when a condition may be identified by unique or readily identifiable features and capable of lay observation, the lay diagnosis of the disorder is also competent.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Although the Veteran may competently report pain, only under certain circumstances may he offer a medical diagnosis.  38 C.F.R. § 3.159; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay diagnosis is competent if: (1) lay person is competent to identify the medical condition; (2) lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony of symptoms at the time supports a later diagnosis by a medical professional).  In this case, the Veteran has not been shown to have had the requisite medical training to render him competent to identify arthritis, or other joint pathology.  He is not reporting a contemporary medical diagnosis different than what has been discussed, and his report of right knee pain does not support a later diagnosis by a medical professional.  Thus, his opinion cannot be afforded weight in this matter. 

Based on the foregoing, the Board finds that the preponderance of the evidence is against the claim of service connection for a right knee condition on all accounts.  Therefore, the benefit of the doubt doctrine is not for application and the claim must be denied.  See 38 U.S.C.A. § 5107; Gilbert, supra.

Service Connection for a Right Hip Condition

The Veteran contends that his current right hip condition is related to service.  As an initial matter, service treatment records do not reflect a relevant abnormality at entry into service, a right hip injury during service, or a right hip complaint at the time of discharge from service.

The Veteran received a VA examination for the right hip in November 2010, however the results and medical opinion of that examination were found to be inadequate.  The addendum medical opinion from May 2012 was also found to be inadequate.  Accordingly, the next relevant evidence applicable to this discussion is the January 2014 VA examination.  During this examination, the Veteran stated that his right hip pain began in the "early 80's."  He said that the pain is relieved with sitting down or NSAID's.  He denied a past history of strain, trauma, or surgery for his right hip.  He also denied hip pain during the examination.  As an initial matter, the examiner noted that the Veteran was diagnosed with right hip trochanteric bursitis without arthritis in June 2012.  

On physical examination, range of motion testing revealed the same results before and after repetitive-use testing: flexion to 110 degrees, extension greater than 5 degrees, and no objective evidence of painful motion.  Post-test abduction was not lost beyond 10 degrees, post-test adduction was not limited such that the Veteran could not cross his legs, and post-test rotation was not limited such that he could not toe-out more than 15 degrees.  There was no additional limitation in the range of motion testing following repetitive-use testing, or functional loss and/or impairment of the hip and thigh.  The Veteran did not have tenderness or pain to palpation for the joint or soft tissues of the right hip.  Muscle strength testing revealed hip flexion abduction, and extension as 5/5.  There was no ankylosis of the hip joint or malunion or nonunion of the femur, flail hip joint or leg length discrepancy.  The examiner noted that the Veteran never had a total hip joint replacement, and there were no findings of joint replacement or residual signs and/or symptoms due to arthroscopic or other hip surgery.  The Veteran did not have any other pertinent physical findings, complications, conditions, signs and/or symptoms related to his very mild degenerative joint disease of the right hip.  The examiner noted that the Veteran did not use assistive devices as a normal mode of locomotion, despite possible use of occasional locomotion by other methods.  Radiographic imaging studies revealed that the Veteran did not have degenerative or traumatic arthritis, and there were no other significant diagnostic test findings and/or results.  The Veteran's right hip condition was not noted to impact his ability to work.  The examiner also reported that there was no supporting evidence for pain, weakness, fatigability, flare ups or incoordination to significantly limit functional ability or when the joint is used repeatedly over a period of time, and/or additional limitation due to pain, weakness, fatigability or incoordination based upon subjective and objective evidence as outlined within body of this report.  

The examiner based her opinion, in part, on the diagnosis given by a VA physician in June 2012, when the Veteran was diagnosed with "trochanteric bursitis with possible overlying lumbosacral disk disease with radiation to the right lower extremity."  The examiner then addressed whether the Veteran's right hip condition was caused or aggravated by one of his other service-connected disabilities, particularly his left ankle disability.  The examiner found that there was no association between the Veteran's right hip condition and other service-connected disabilities from the standpoint of a biomechanical perspective, and as cited by the Veteran's specialty providers who have recorded such in the progress notes, surgical notes, and diagnostic studies completed.  She explained that the Veteran's record "has documented supporting evidence of osteoarthritis bilaterally referenced unilateral and contralateral to [his] claimed ankle condition."  The examiner further stated that based on the evidence of record, the Veteran's hip condition is not related to or aggravated by service.  The examiner found that because "pain responses travel away and out from the spinal column, not upwards into the spinal column, this does not support [the] Veteran's claimed condition."  The Board finds this medical opinion highly probative of the Veteran's right hip condition throughout the period on appeal because it not only contains a clear conclusion with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, 22 Vet. App. at 301.  

VA treatment records from May 2005 show that the Veteran was treated for right hip pain.  However, this record notes that the Veteran "did not demonstrate any hip pathology, but in actuality, he is not complaining of hip pain.  His pain as he points to it is in the posterior pelvis around the posterior superior iliac spine and sacroiliac joint."  Additional VA treatment records from May 2005 show that a VA staff radiologist interpreted X-rays as showing mild osteoarthritic changes of the right hip.  However, updated VA treatment records from June 2012 indicate that X-rays of the right hip do not reveal arthritis.  Trochanteric bursitis of the right hip with possible overlying lumbosacral disk disease with radiation into the right lower extremity was the final diagnosis.  

A private treatment record from March 2014 shows via updated X-ray studies that the Veteran has "several phleboliths in the pelvis and mild osteoarthritis of the right hip."  However, there is no supporting rationale or medical nexus opinion provided with this record.  Therefore, the Board cannot afford this evidence any probative value regarding the nexus issue on any basis of attaining service connection for this condition.  The Board further finds that regardless of whether the Veteran's right hip diagnosis includes arthritis, the evidence of record has not positively linked his condition to service in any capacity.

In many cases, only a diagnosis offered by a medical professional is a "competent" diagnosis; however, when a condition may be identified by unique or readily identifiable features and capable of lay observation, the lay diagnosis of the disorder is also competent.  Barr, 21 Vet. App. at 309.  Although the Veteran may competently report pain, only under certain circumstances may he offer a medical diagnosis.  38 C.F.R. § 3.159; Jandreau , 492 F.3d at 1377 (lay diagnosis is competent if: (1) lay person is competent to identify the medical condition; (2) lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony of symptoms at the time supports a later diagnosis by a medical professional).  In this case, the Veteran has not been shown to have had the requisite medical training to render him competent to identify arthritis, or other joint pathology.  He is not reporting a contemporary medical diagnosis different than what has been discussed, and his reports of right hip pain do not support a later diagnosis by a medical professional.  Thus, his opinion cannot be afforded weight in this matter. 

Based on the foregoing, the Board finds that the preponderance of the evidence is against the claim of service connection for a right hip condition on all bases.  Therefore, the benefit of the doubt doctrine is not for application and the claim must be denied.  See 38 U.S.C.A. § 5107; Gilbert, supra.



Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

VCAA notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The RO provided a letter to the Veteran in April 2006, prior to the initial adjudication of the service connection claim on appeal.  The letter notified the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

The notice requirements of the VCAA apply to all elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VA's duty to notify the claimant with regard to secondary service connection for the issues on appeal was satisfied by a letter sent to the claimant in April 2006.  The letter addressed all of the notice elements and was sent prior to the July 2006 initial unfavorable decision.  Although the Veteran was not provided VCAA notice as to direct-incurrence service connection, the Board finds that he has not been prejudiced by this notice defect.  In this regard, the Board finds that the Veteran had actual notice of the information and evidence necessary to substantiate direct-incurrence service connection.  In a statement of the case issued in March 2007, the Veteran was apprised of the criteria to be met for direct-incurrence service connection.

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained as have records of VA treatment.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

The Veteran was afforded a VA examination with respect to his claim in April 2009, November 2010, and January 2014.  During the examinations, the VA examiners conducted a physical examination of the Veteran with diagnostic testing, was provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid a factual foundation for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met regarding the matters on appeal.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

As noted in the Introduction, the Board previously remanded this claim in October 2013.  The Board instructed the AOJ to administer another VA examination to the Veteran in order to clarify prior medical opinions.  Since that time, VA issued a supplemental statement of the case that considered the additional, new evidence.  As a result, the Board finds substantial compliance with its previous remand instructions, and has properly continued with the foregoing decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).


ORDER

Entitlement to service connection for a right knee condition, including as secondary to service-connected disabilities, is denied. 

Entitlement to service connection for a right hip condition, including as secondary to service-connected disabilities, is denied. 



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


